DETAILED ACTION
This is a response to Applicant reply filed on 08/02/2022, in which claims 1-7 are presented for examination.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-7 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowed over prior art because the prior art taken individually or in combination fails to disclose the malware prevention mechanism of claim 1 as discussed on the record.  Specifically, the prior art of record fail to disclose the limitations: “each network node being installed with a data reporting software…wherein… each network node is installed with a mobile network card such that the data reporting software transmits a MAC address of the mobile network card and network node identifying data of the network node to a network node data verification device…[and that] the MAC address and the network node identifying data obtained by the agent data reporting software is assigned with a data reliability degree higher than that of the MAC address and the network node identifying data obtained by the WMI data reporting software… recording the initially obtained network node identifying data and the MAC address into an information device list … according to the comparison result, the network node connection managing device blocks a network connection for the network node when the comparison result indicates a mismatching result, the MAC address and the network node identifying data are with one-to-one-relationship status in the information device list to prevent a network connection for the network node that fraudulently uses the MAC address to request the network connection, and the network node connection managing device allows the network connection for the network node when the comparison result is a matching result” (emphasis added) in combination with other limitations as recited in claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON ZHAO whose telephone number is (571)272-9953.  The examiner can normally be reached on Monday ~ Friday, 7:30 A.M ~ 5:00 P.M EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Don G Zhao/08/13/2022